United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 06-3946
                                ___________

Loran Stewart,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Jule Hanson; Janis Anderson; Dr. Clyde *    [UNPUBLISHED]
Stephens; Dr. Anderson, Attendant      *
Guard; Dr. Vandewege; Patt Adair;      *
Dr. Kroeger; Dr. Aye Kihan; Terry      *
Carlson; Joan Fabian; Tim Pawlenty;    *
Dr. Troedson; Dr. Burkeholder;         *
Jennifer Southwick, Sued as Jennefer *
Southwick; Thomas M. Peterson; Ms. *
Zebrasky; Terrain Pangerl; Connie      *
Ring; Dan Hilleren; Corrections        *
Medical Services; Pharmacorr,          *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: February 28, 2007
                             Filed: March 9, 2007
                              ___________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                           ___________
PER CURIAM.

      Former Minnesota prisoner Loran Stewart appeals the district court’s order
dismissing without prejudice his 42 U.S.C. § 1983 lawsuit under Federal Rule of Civil
Procedure 41(b). We dismiss the appeal for lack of jurisdiction.

       A timely notice of appeal (NOA) is mandatory and jurisdictional, and this court
will raise jurisdictional issues sua sponte. See Dieser v. Cont’l Cas. Co., 440 F.3d
920, 923 (8th Cir. 2006). We find that the district court abused its discretion by
granting Stewart an extension to file his NOA. See Lowry v. McDonnell Douglas
Corp., 211 F.3d 457, 462 (8th Cir. 2000) (standard of review). A district court may
extend the time to file a NOA if a party so moves no later than thirty days after the
prescribed time expires, see Fed. R. App. P. 4(a)(5)(A)(i), which in this case would
be within sixty days, see Fed. R. App. P. 4(a)(1)(A); but the party must also show
excusable neglect or good cause, see Fed. R. App. P. 4(a)(5)(A)(ii), an issue the court
did not discuss. We find that the reasons Stewart gave for requesting an extension did
not constitute good cause or excusable neglect. See Gibbons v. United States, 317
F.3d 852, 853-54 & n.3 (8th Cir. 2003) (discussing standards for finding good cause
and excusable neglect).

      Accordingly, we dismiss the appeal for lack of jurisdiction.
                     ______________________________




                                         -2-